USCA1 Opinion

	




          June 13, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                         ____________________        No. 94-2168                                   LORRAINE GRISWOLD,                                Plaintiff, Appellant,                                          v.                       SECRETARY OF HEALTH AND HUMAN SERVICES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                 [Hon. Frank H. Freedman, Senior U.S. District Judge]                                          __________________________                                 ____________________                                        Before                                Cyr, Boudin and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Sandra Susse on brief for appellant.            ____________            Donald  K.  Stern,  United  States  Attorney,  Karen  L.  Goodwin,            _________________                              __________________        Assistant  United  States Attorney,  and  Jessie  M. Klyce,  Assistant                                                  ________________        Regional Counsel,  Department of Health  and Human Services,  on brief        for appellee.                                 ____________________                                 ____________________                      Per Curiam.  We have carefully reviewed the  record                      __________            and the briefs of the parties and agree with the  decision of            the district court  for essentially the reasons stated in its            Memorandum and Order, dated  September 8, 1994.  We  add only            the following comment.                      Aside from taking Pamelor, claimant did not undergo            any treatment for her depression.  She maintains that she had            limited insight into her condition and, thus, did not realize            the need for psychotherapy.  The record indicates  otherwise.            In December  1988, claimant informed  Dr. J. Stephen  Fink, a            consulting  neurologist,  that she  was  scheduled  to see  a            psychological  counselor.  When she next saw Dr. Fink in July            1989, she stated that she never had pursued treatment for her            depression.   This reveals an awareness on claimant's part of            the appropriateness of counseling.                      Further, personnel at Baystate Medical Center twice            recommended that claimant undergo  psychotherapy.  The  first            occasion  was  in  November  1990  after  claimant  expressed            suicidal ideation.  The second was in July 1991, but claimant            refused  the referral.  Finally, Dr.  Michael Bohnert, one of            the examining consultants,  indicated that  psychotherapeutic            intervention might significantly improve claimant's prognosis            and,  in  a  related vein,  Dr.  Elizabeth  P.  Hess, another            examiner,  opined that  claimant  needed  a  more  aggressive            course of medication.                      As we noted in Tsarelka v.  Secretary of Health and                                     ________     _______________________            Human  Services, 842 F.2d  529 (1st Cir.  1988) (per curiam),            _______________            the Social Security regulations  require a claimant to follow            restorative treatment  prescribed by  her physician.   Id. at                                                                   ___            534 (citing 20 C.F.R.   404.1530(a)).  The failure to observe            prescribed treatment without good cause can lead to a finding            of  not  disabled.   Id.  (citing 20  C.F.R.    404.1530(b)).                                 ___            Indeed, gaps in the  medical record which indicate a  lack of            treatment  are  "evidence"  for  purposes  of the  disability            determination.   Irlanda-Ortiz  v.  Secretary of  Health  and                             _____________      _________________________            Human  Services,  955 F.2d  765,  769  (1st  Cir. 1991)  (per            _______________            curiam).                        Thus,   claimant's   disregard   of  the   specific            referrals to psychotherapy,  as well as the  lack of evidence            to indicate  that her  medication ever was  re-evaluated, are            proper considerations.  Based on this record, then, we cannot            say  that the Secretary of Health and Human Services erred in            citing the lack of  treatment as one  of the reasons for  the            determination  that  claimant  was  not disabled.    See  id.                                                                 ___  ___            (conflicts in the evidence  are for the Secretary).   In this            case, we think, the absence of treatment is dispositive.                      The judgment of the district court is affirmed.                                                            ________                                         -3-